Conviction is for manufacturing intoxicating liquor, punishment being two years in the penitentiary.
Appellant entered a plea of guilty but made application for a suspended sentence. The court submitted the issue of suspended sentence and advised the jury regarding their option to recommend it. The verdict made no mention of it whatever.
In this court appellant assails the verdict on the ground that the jury failed to dispose of an issue submitted in the court's instructions. The decisions are against appellant's contention. Conatser v. State, 75 Tex.Crim. Rep.,170 S.W. 314; Bonds v. State, 92 Tex.Crim. Rep.,244 S.W. 382; Johnson v. State, 74 Tex.Crim. Rep.,169 S.W. 1151; Cook v. State, 73 Tex.Crim. Rep., 165 S.W. 573; Dawson v. State, 72 Tex.Crim. Rep., 161 S.W. 469.
We observe that in pronouncing sentence the court overlooked the indeterminate sentence law and directed that appellant be confined in the penitentiary for two years. The sentence of the court ought to have directed imprisonment in the penitentiary for not less than one nor more than two years.
The sentence will be reformed to comply with the indeterminate sentence law and, as reformed, is affirmed.
Affirmed.
Morrow, P. J., absent.
                    ON MOTION FOR REHEARING.